Title: To Benjamin Franklin from Henry Emanuel Lutterloh, 3 January 1777
From: Lutterloh, Henry Emanuel
To: Franklin, Benjamin


Sir!
Paris Jany the 3d 1777.
Yesterday I forgot to acquaint You, that my journey is undertaken unknown to any body, and to do it properly to avoid all manner of inquiry and Suspition, I traveled to here under my Mothers family Name as Monsieur de Luders, and I told my friends in Holland I did go back to Wittgenstein to my Recruits. Therefore would beg to call Me so in your direction if a Note is Send to me as below.
Nobody knowes Me here, nor do they know I am an officer.
I thought, and am still of opinion, that if anny thing should be undertaken in Germany or in the North, it ought to be kept a profound Secrat.
On my part every Service which I undertake and promisse to do, shall be faithfully, and exactly executed, according to the Commands with which you honour Me. I have served all the late War from a Leutn. to a Major, and was two Campaygns an Aide Camp, and Brigade Major to His Serene Highness Prince Ferdinand, So that I know that business. After the War was over I was Send an Agent for the Reigning Deuke of Brunswick to the Court of London, So that I acquainted with the Ministeriale affairs liekewise. And that I was where I had the honour to be acquainted with you in London! And if I had not left that Servize i should bee a Colonell in the Brunswick Servize and Marched with his Troops.
I must liekewise tell you, it would be a great difficulty to get Men and officers out of Germany without leave of the Severall Princes and Reiging Counts, but those I have already got with great Espences and are Established with so Maney officers. And as Your Country allways will Want Men, even to Supply the present Losses, I think such an Establishment worth any Attention. I could liekewise form hereafter maney other plans. Having the honour to be with great Respect, Sir Your Most obedient and most humble Servant
H E Lutterloh.

My direction is Pour Monsieur de Lüders. a l’hotell de Espagne Rue Dauphine

 
Notation: Coll Lutteloch Paris Jan. 3. 1777.
